UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A Amendment no. 1 ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE FISCAL YEAR ENDED December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-51389 RODINIA MINERALS, INC. (Exact name of registrant as specified in its charter) Province of British Columbia (Jurisdiction of incorporation or organization) Suite 600, 595 Howe Street Street, Vancouver, British Columbia, V6C 2T5 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered Common Toronto Stock Exchange - Venture Securities registered or to be registered pursuant to Section 12(g) of the Act: Common shares without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Number of outstanding shares of each of the Corporation’s classes of capital or common stock as of the period covered by the Registration Statement.As of December 31, 2006, there were 21,570,123 common shares issued and outstanding. As of July 17, 2007 there were 22,667,217 common shares issued and outstanding. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xx If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).: Yes No XX Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 xxItem 18 TABLE of CONTENTS Forward-Looking Statements 6 Glossary of Mining Terms 6 Item 1. Identity of Directors, Senior Management and Advisers 10 Item 2. Offer Statistics and Expected Timetable 10 Item 3. Key Information 11 A. Selected Financial Data 11 Exchange Rates 12 Rate of Currency Exchange 14 LOANS PAYABLE 14 Convertible Debt 14 Financings 15 C. Reasons for the Offer and Use of Proceeds. 17 D. Risk factors 17 Item 4. Information on the Company 22 A. Corporate Information 22 B. Business Overview 22 Item 5. Operating and Financial Review and Prospects 34 A. Operating Results 34 U.S. and Canadian GAAP Differences 34 B. Liquidity and Capital Resources 37 C. Research and Development, Patents and Licenses, etc. 38 D. Trend Information 38 E. Off-balance Sheet Arrangements. 39 F. Tabular Disclosure of Contractual Obligations 39 G. Safe Harbor 39 Item 6. Directors, Senior Management and Employees 41 A. Directors and Senior Management 41 C. Board Practices 51 D. Employees 53 E. Share Ownership 53 Item 7. Major Shareholders and Related Party Transactions 53 A. Major Shareholders 53 B. Related Party Transactions. 53 C. Interests of Experts and Counsel 54 Item 8. Financial Information 55 A. Consolidated Statements and Other Financial Information 55 B. Significant Changes 55 Item 9. The Offer and Listing 55 A. Offer and Listing Details 55 B. Plan of Distribution 56 C. Markets 56 D. Selling Shareholders 56 E. Dilution 56 F. Expenses of the Issue 56 Item 10. Additional Information 56 A. Share Capital 56 B. Memorandum and Articles of Association 61 C. Material Contracts 65 D. Exchange Controls 66 E. Taxation 69 F. Dividends and Paying Agents 76 2 G. Statement by Experts 76 H. Documents on Display 76 I. Subsidiary Information 77 Item 11. Quantitative and Qualitative Disclosures About Market Risk 77 Item 12. Description of Securities Other than Equity Securities 77 A. Debt Securities 77 B. Warrants and Rights 77 C. Other Securities 80 D. American Depositary Shares 80 Item 17 and 18 Financial Statements 81 CONSOLIDATED FINANCIAL STATEMENTS AUDITORS’ REPORT COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA-U.S. REPORTING CONFLICT SIGNATURES 101 Item 19. Exhibits 101 3 Forward-Looking Statements The following discussion contains forward-looking statements concerning the Company's plans for its mineral properties which may affect the future operating results and financial position. Such statements are subject to risks and uncertainties that could cause our actual results and financial position to differ materially from those anticipated in the forward-looking statements. These factors include, but are not limited to, the factors set forth in the sections entitled "Risk Factors" in Item 3.D., and "Operating and Financial Review and Prospects" in Item 5. Statements concerning reserves and resources may also be deemed to constitute forward-looking statements to the extent that such statements reflect the conclusion that deposits may be economically exploitable. Any statements that express or involve discussions with respect to predictions, expectations, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as "expects", "does not expect", "is expected", "anticipates", "does not anticipate", "plans", "estimates", or "intends", or stating that certain actions, events or results "may", "could", or "would" be taken, occur or be achieved) are not statements of historical fact and may be "forward-looking statements". Cautionary Note to U.S. Investors Concerning Estimates of Measured and Indicated Mineral Resources We advise U.S. investors that the terms "measured resources" and "indicated resources" are recognized and required by Canadian regulations; however, the U.S. Securities and Exchange Commission does not recognize them. U.S. investors are cautioned not to assume that all or any part of our mineral resources in these categories will ever be converted into mineral reserves. Glossary of Mining Terms Archean Of or belonging to the earlier of the two divisions of Precambrian time, from approximately 3.8 to 2.5 billion years ago, marked by an atmosphere with little free oxygen, the formation of the first rocks and oceans, and the development of unicellular life. Of or relating to the oldest known rocks, those of the Precambrian Eon, that are predominantly igneous in composition. Assaying Laboratory examination that determines the content or proportion of a specific metal (ie: gold) contained within a sample. Technique usually involves firing/smelting. Conglomerate A coarse-grained clastic sedimentary rock, composed of rounded to subangular fragments larger than 2 mm in diameter (granules, pebbles, cobbles, boulders) set in a fine-grained matrix of sand or silt, and commonly cemented by calcium carbonate, iron oxide, silica, or hardened clay; the consolidated equivalent of gravel. The rock or mineral fragments may be of varied composition and range widely in size, and are usually rounded and smoothed from transportation by water or from wave action. Cratons Parts of the Earth's crust that have attained stability, and have been little deformed for a prolonged period. Development Stage A “development stage” project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production. This stage occurs after completion of a feasibility study. 4 Dolomite Beds Dolomite beds are associated and interbedded with limestone, commonly representing postdepositional replacement of limestone. Doré unrefined gold bullion bars containing various impurities such as silver, copper and mercury, which will be further refined to near pure gold. Dyke or Dike A tabular igneous intrusion that cuts across the bedding or foliation of the country rock. Exploration Stage An “exploration stage” prospect is one which is not in either the development or production stage. Fault A break in the continuity of a body of rock. It is accompanied by a movement on one side of the break or the other so that what were once parts of one continuous rock stratum or vein are now separated. The amount of displacement of the parts may range from a few inches to thousands of feet. Feldspathic Said of a rock or other mineral aggregate containing feldspar. Fold a curve or bend of a planar structure such as rock strata, bedding planes, foliation, or cleavage Foliation A general term for a planar arrangement of textural or structural features in any type of rock; esp., the planar structure that results from flattening of the constituent grains of a metamorphic rock. Formation a distinct layer of sedimentary rock of similar composition. Gabbro A group of dark-colored, basic intrusive igneous rocks composed principally of basic plagioclase (commonly labradorite or bytownite) and clinopyroxene (augite), with or without olivine and orthopyroxene; also, any member of that group. It is the approximate intrusive equivalent of basalt. Apatite and magnetite or ilmenite are common accessory minerals. Geochemistry the study of the distribution and amounts of the chemical elements in minerals, ores, rocks, solids, water, and the atmosphere. Geophysicist one who studies the earth; in particular the physics of the solid earth, the atmosphere and the earth’s magnetosphere. Geotechnical the study of ground stability. Gneiss A foliated rock formed by regional metamorphism, in which bands or lens-shaped strata or bodies of rock of granular minerals alternate with bands or lens-shaped strata or bodies or rock in which minerals having flaky or elongate prismatic habits predominate. Granitic Pertaining to or composed of granite. Heap Leach a mineral processing method involving the crushing and stacking of an ore on an impermeable liner upon which solutions are sprayed that dissolve metals such as gold and copper; the solutions containing the metals are then collected and treated to recover the metals. 5 Intrusions Masses of igneous rock that, while molten, were forced into or between other rocks. Kimberlite A blue/gray igneous rock that contains olivine, serpentine, calcite and silica and is the principal original environment of diamonds. Lamproite Dark-colored igneous rocks rich in potassium and magnesium. Lithospere The solid outer portion of the Earth. Mantle The zone of the Earth below the crust and above the core. Mapped or Geological the recording of geologic information such as the distribution and nature of rock Mapping units and the occurrence of structural features, mineral deposits, and fossil localities. Metavolcanic Said of partly metamorphosed volcanic rock. Migmatite A composite rock composed of igneous or igneous-appearing and/or metamorphic materials that are generally distinguishable megascopically. Mineral a naturally formed chemical element or compound having a definite chemical composition and, usually, a characteristic crystal form. Mineralization a natural occurrence in rocks or soil of one or more metal yielding minerals. Mineralized Material The term “mineralized material” refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. Mining Mining is the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Exploration continues during the mining process and, in many cases, mineral reserves are expanded during the life of the mine operations as the exploration potential of the deposit is realized. Outcrop that part of a geologic formation or structure that appears at the surface of the earth. Pipes Vertical conduits. Plagioclase Any of a group of feldspars containing a mixture of sodium and calcium feldspars, distinguished by their extinction angles. Probable Reserve The term “probable reserve” refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured)reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. 6 Production Stage A “production stage” project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Proterozoic Of or relating to the later of the two divisions of Precambrian time, from approximately 2.5 billion to 570 million years ago, marked by the buildup of oxygen and the appearance of the first multicellular eukaryotic life forms. Reserve The term “reserve” refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tonnes and grade to include diluting materials and allowances for losses that might occur when the material is mined. Sedimentary Formed by the deposition of sediment. Shear a form of strain resulting from stresses that cause or tend to cause contiguous parts of a body of rock to slide relatively to each other in a direction parallel to their plane of contact. Sill A concordant sheet of igneous rock lying nearly horizontal. A sill may become a dike or vice versa. Strike the direction or trend that a structural surface, e.g. a bedding or fault plane, takes as it intersects the horizontal. Strip to remove overburden in order to expose ore. Till Generally unconsolidated matter, deposited directly by and underneath a glacier without subsequent reworking by meltwater, and consisting of a mixture of clay, silt, sand, gravel, and boulders ranging widely in size and shape. Unconformably Not succeeding the underlying rocks in immediate order of age or not fitting together with them as parts of a continuous whole. Vein a thin, sheet like crosscutting body of hydrothermal mineralization, principally quartz. Wall Rock the rock adjacent to a vein. 7 PART I Item 1. Identity of Directors, Senior Management and Advisers A. Directors and Senior Management. Donald Morrison President and Director 56 years old 4036 W. 12th Avenue Vancouver, BC. V6R2P3 Donald Mosher, Vice President Corporate Communications and Director 49 years old 1785 Ross Road North Vancouver, BC. V7J 1V8 Ken Thorsen, Vice President Exploration, Director 59 years old 1936 Eureka Avenue Port Coquitlam, BC. V3C 5P5 Robert Pirooz, Director 42 years old 150 Tolmie Avenue Vancouver, B.C. V6R 4B5 B.Advisers. Not applicable C. Auditors. Manning Elliott Chartered Accountants 11th Floor, 1050 West Pender Street Vancouver, BC, Canada V6E 3S7 Item 2. Offer Statistics and Expected Timetable Not applicable 8 Item 3. Key Information A. Selected Financial Data The selected financial data in the table below was compiled from our audited financial statements, which were prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”) and reconciled for material measurement differences to accounting principles generally accepted in the United States (“U.S. GAAP”). Set forth in the following table are selected financial data with respect to the Corporation’s financial condition and results of operation for the years ended December 31, 2006, 2005, 2004, 2003, and 2002. The selected financial and operating information as at December 31, 2006, 2005, 2004, 2003, and 2002 and for each of the years in the three year period ended December 31, 2006, should be read in conjunction with the financial statements and notes thereto included elsewhere herein and in conjunction with Item 5: Operating and Financial Review and Prospects. The selected financial data as at and for these periods have been extracted from, and are qualified by reference to the financial statements included herein at Item 17. The selected financial data for the year ended December 31, 2002 have been extracted from audited financial statements not included herein. 2006 2005 2004 2003 2002 Interest Revenue Canadian GAAP $170,880 $ 55,612 $ 1,035 $ 12 $ 14 United States GAAP $170,880 $ 55,612 $ 1,035 $ 12 $ 14 Total Assets Canadian GAAP $9,621,558 $5,764,231 $ 456,618 $ 652 $ 2,315 United States GAAP $5,192,314 $4,634,788 $ 82,337 $ 652 $ 2,315 Net (Loss) Canadian GAAP $(1,108,736) $ (830,112) $ (362,534) $ (154,427) $ (1,015,682) United States GAAP $(4,470,772) $ (1,565,385) $ (736,815) $ (154,427) $ (32,183) Shareholders' Equity Canadian GAAP 9,578,016 $ 5,681,115 $ 181,863 $ (41,638) $ (141,068) United States GAAP $5,148,772 $ (3,959,672) $ (192,418) $ (41,638) $ (141,068) Share Capital Canadian GAAP 21,976,833 $ 17,743,495 $ 13,179,357 $ 12,793,357 $ 12,613,357 United States GAAP 21,976,833 $ 17,743,495 $ 13,179,357 $ 12,793,357 $ 12,613,357 9 Net (Loss) Per Share Canadian GAAP $ (0.06) $ (0.08) $ (0.08) $ (0.02) $ (0.08) United States GAAP $(0.23) $ (0.15) $ (0.16) $ (0.05) $ 0.00 Cash Provided Canadian GAAP $ (621,091) $ (511,315) $ (93,697) $ (80,680) (93,067) United States GAAP $(621,091) $ (1,234,898) $ (467,978) $ (80,680) (26,585) Investing Activity Canadian GAAP $(803,624) $ (723,583) $ (374,281) - $ (66,482) United States GAAP - Dividends Declared Per Share Canadian GAAP NIL NIL NIL NIL NIL United States GAAP NIL NIL NIL NIL NIL The Company prepares its financial statements in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”), which differ in certain respects from those principles that the Company would have followed had its financial statements been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”). The material differences between Canadian and US GAAP, which affect the Company’s financial statements, are described below, and their effect on the financial statements is summarized as follows: (a) Net Loss 2006 2005 2004 Net loss under Canadian GAAP $ (1,108,736 ) $ (830,112 ) $ (362,534 ) Deduct: Capitalized expenditures on unproven mineral properties (3,362,036 ) (692,927 ) (374,281 ) Loss and comprehensive loss under US GAAP $ (4,470,772 ) $ (1,523,039 ) $ (736,815 ) Loss per share under US GAAP - basic and diluted $ (0.23 ) $ (0.15 ) $ (0.16 ) Under Canadian GAAP, companies have the option to defer exploration expenditures on prospective properties until such time as it is determined that further work is not warranted, at which point capitalized costs would be written off. Under US GAAP, all exploration expenditures are expensed until an independent feasibility study has determined that the property is capable of commercial production. At this stage, the Company has not yet identified economically recoverable reserves on any of its interests. Accordingly, under US GAAP, all exploration costs incurred are expensed. (b)Mineral Properties 10 2006 2005 Mineral properties under Canadian GAAP $ (4,429,244 ) $ (1,067,208 ) Deduct: Capitalized expenditures on unproven mineral properties (Note 15(a)) (4,429,244 ) (1,067,208 ) Mineral properties under US GAAP $ - $ - (c)Deficit 2006 2005 2004 Deficit under Canadian GAAP $ (15,210,234 ) $ (14,101,498 ) $ (13,271,386 ) Deduct: Capitalized expenditures on unproven mineral properties (Note 15(a)) (4,429,244 ) (1,067,208 ) (374,281 ) Deficit under US GAAP $ (19,639,478 ) $ (15,168,706 ) $ (13,645,667 ) (d)Cash Flow From Operating Activities Under US GAAP, cash flow from operating activities must be presented as the amount calculated after taking into effect the changes in non-cash working capital items. The disclosure of a subtotal referring to the amount of cash flow from operating activities before changes to working capital items is not permitted. Exchange Rates Unless otherwise indicated, all monetary references herein are denominated in Canadian Dollars. References to “CAD $” or “Dollars” are to Canadian Dollars and references to “US $” or “U.S. Dollars” are to United States Dollars. The following table sets out the exchange rates, based on the noon buying rates in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York, for the conversion of United States dollars into Canadian dollars in effect at the end of the following periods, and the range of high and low exchange rates for such periods. Year Ended December 31, Year 2006 2005 2004 2003 2002 2001 Average for Period 1.1368 1.1615 1.2034 1.2923 1.5800 1.5925 Month Ended June May April March February January Year 2007 2007 2007 2007 2007 2007 High for Period 1.0727 1.1136 1.1583 1.1810 1.1852 1.1824 Low for Period 1.0579 1.0719 1.1068 1.1530 1.1586 1.1647 11 Month December November October September August July Year 2006 2006 2006 2006 2006 2006 High for Period 1.1652 1.1474 1.1384 1.1272 1.1312 1.1415 Low for Period 1.1415 1.1275 1.1154 1.1052 1.1066 1.1112 Rate of Currency Exchange As of December 29, 2006, the noon rate of exchange, as reported by the Federal Reserve Bank of New York for the conversion of United States dollars into Canadian dollars was CAD $ 1.1652 (US $1.00 CAD $ 1.1652). As of June 29, 2007, the noon rate of exchange, as reported by the Federal Reserve Bank of New York for the conversion of United States dollars into Canadian dollars was CAD $ 1.0634 (US $1.00 CAD $ 1.0634). B. Capitalization and Indebtedness Loans Payable 2006 2005 2004 Unsecured loans payable, non-interest bearing, $ - $ - $ - no specified terms of repayment 135,535 $ NIL $ NIL $ 135,535 As at December 31, 2006, there was $NIL of loans payable. The loans of $135, 535 (CAD $151,800 - accepted by the TSX on October 19, 2004) that were recorded in 2004 were issued for a one year term, and were unsecured and non-interest bearing. The lenders had the right to convert their loans into units at a deemed value of CAD $0.30 per unit on the earlier of March 17, 2005 or the Company graduating to Tier-2 of the TSX Venture Exchange. Each unit consisted of one common share of the Company and one non-transferable share purchase warrant entitling the holder to purchase an additional share of the Company at an exercise price of CAD $0.30 per share for a period of one year from the date of the loan. A finder’s fee of 46,750 shares valued at CAD $14,025 is payable with respect to this transaction. As of December 31, 2004, CAD $16,265 of the loan was classified as contributed surplus to recognize the value of the conversion feature of the loans. Convertible Debt During the year ended December 31, 2005, holders of the Company’s convertible debt instruments exercised options to convert their loans into 506,000 common shares at a deemed price of $0.30 and 506,000 non-transferable share purchase warrants. Each warrant entitled the holder to purchase one common share of the Company at a price of $0.30 per share expiring on September 20, 2005. All 506,000 warrants were exercised during the year. In connection with the conversion, the Company issued as a commission 46,750 units consisting of one common share of the Company and one non-transferable common share purchase warrant with terms similar to those issued on conversion. As at December 31, 2005, an amount of $11,090 (2004 - $nil) due to directors of the Company and a company controlled by a director of the Company for expenses incurred on the Company’s behalf is recorded in due to related parties. The amount is unsecured, non-interest bearing and repayable on demand. As at December 31, 2006, an amount of $1,625 (2005 - $11,090) due to directors of the Company and a company controlled by a director of the Company for expenses incurred on the Company’s behalf is recorded in due to related parties. The amount is unsecured, non-interest bearing and repayable on demand. 12 Loans Receivable During the year ended December 31, 2006, the Company advanced US $450,000 to third parties on behalf of Patriot Power Corp. The advances are non-interest bearing, unsecured and have no fixed terms of repayment. Financings In 2006, Rodinia initiated the following private placements: Private Placement of 1,000,000 Units June 2, 2006 On June 2, 2006, the Company issued 1,000,000 units at $0.74 per unit for gross proceeds of $740,000 under a non-brokered private placement. Each unit consisted of one common share of the Company and one transferable common share purchase warrant. Each warrant entitled the holder to purchase one common share of the Company at a price of $1.10 per share expiring on June 2, 2007. In the event that the Company’s shares close trading on the TSX at a price of $1.50 or more for a period of at least 30 consecutive trading days after August 1, 2006, the Company will have the right to reduce the exercise period of the warrants to 30 days, after such period. Values of $554,731 and $185,269 were assigned to the common shares and warrants, respectively, based on their relative fair values at the closing date of the private placement. In connection with the private placement, the Company issued as a commission 71,000 units consisting of one common share of the Company and one nontransferable common share purchase warrant with terms similar to those units issued under the non-brokered private placement. The common share purchase warrants included in these units were assigned a fair value of $24,424 computed using the Black-Scholes option-pricing model. The Company incurred other share issue costs of $4,200 in connection with this offering. Private Placement of 1,000,000 Units January 3, 2006 On January 3, 2006, the Company issued 800,000 units at $0.74 per unit for gross proceeds of $592,000 under a non-brokered private placement. Each unit consisted of one common share of the Company and one transferable common share purchase warrant. Each warrant entitles the holder to purchase one common share of the Company at a price of $1.10 per share expiring on January 3, 2007. In the event that the Company’s shares close trading on the TSX at a price of $1.50 or more for a period of at least 30 consecutive trading days after March 4, 2006, the Company will have the right to reduce the exercise period of the warrants to 30 days, after such period. Values of $412,471 and $179,529 were assigned to the common shares and warrants, respectively, based on their relative fair values at the closing date of the private placement. In connection with the private placement, the Company issued 70,135 units with terms similar to those units issued under the non-brokered private placement as a commission. The common share purchase warrants included in these units were assigned a fair value of $42,432 computed using the Black-Scholes option-pricing model. The Company incurred other share issue costs of $5,400 in connection with this offering. Proceeds of the financing will be used for general exploration expenditures on the Company’s Workman Creek Uranium Property in Gila County, Arizona and for general working capital. In accordance with the policies of the TSX Venture Exchange a commission applied to this transaction. The Company paid a commission of 70,135 Units. In accordance with applicable Canadian securities laws, all securities issued in connection with the private placement were subject to a hold period, which expired on May 11, 2006. 13 In 2005, Rodinia initiated the following private placements: Private Placement of 4,108,785 Units October 30, 2005 On October 30, 2005, the Company issued 4,108,785 units at $0.74 per unit for grossproceeds of $3,040,501 under a brokered private placement. Each unit consisted of one common share of the Company and one transferable common share purchase warrant. Each warrant entitled the holder to purchase one common share of the Company at a price of $1.10 per share expiring on October 30, 2006. In the event that the Company’s shares close trading on the TSX at a price of $1.50 per share or more for a period of at least 30 consecutive trading days after December 29, 2005, the Company will have the right to reduce the exercise period of the warrants to 30 days, after such period. In connection with the private placement, the Company issued as a commission 246,527 units and as a corporate finance fee 25,000 units consisting of one common share of the Company and one nontransferable common share purchase warrant with terms similar to those units issued under the brokered private placement. The agent warrants included in these units were assigned fair values of $77,237 and $7,833, respectively, computed using the Black-Scholes option pricing model. The Company also issued as a commission 308,159 options to acquire units consisting of one common share of the Company and one non-transferable common share purchase warrant with terms similar to those units issued under the brokered private placement. These agent options were assigned a fair value of $234,755 computed using the Black-Scholes option-pricing model. The Company incurred other share issue costs of $14,702 in connection with this offering. Proceeds of the financing will be used for general exploration expenditures on the Company’s Workman Creek Uranium Property in Gila County, Arizona and working capital. In accordance with applicable Canadian securities laws, all securities issued in connection with the private placement were subject to a hold period, which expired on March 1, 2006. Private Placement of 2,000,000 Units March 2, 2005 On March 2, 2005, the Company issued 2,000,000 units at $0.65 per unit for gross proceedsof $1,300,000 under a brokered private placement. Each unit consisted of one common share of the Company and one-half of one transferable common share purchase warrant. Each whole warrant entitled the holder to purchase one common share of the Company at a price of $0.80 per share expiring on March 2, 2006 increasing to $0.90 per share expiring on March 2, 2007. In connection with the private placement, the Company issued as a commission 150,000 units and as a corporate finance fee 30,000 units consisting of one common share of the Company and one-half of one non-transferable common share purchase warrant with terms similar to those units issued under the brokered private placement. The common share purchase warrants included in these units were assigned fair values of $95,955 and $19,191, respectively, computed using the Black-Scholes option pricing model. The Company also issued as a commission 200,000 options to acquire units consisting of one common share of the Company and one-half of one non-transferable common share purchase warrant with terms similar to those units issued under the brokered private placement. These agent options were assigned a fair value of $391,400 computed using the Black-Scholes option-pricing model. The Company incurred other share issue costs of $13,615 in connection with this offering. Funds from the placement will be used to accelerate the exploration program on the Workman Creek Uranium Property, commence exploration on staked properties in Gila County, Arizona, and for general working capital purposes. In accordance with applicable Canadian securities laws, all securities issued in connection with the private placement were subject to a hold period that expired July 3, 2005. 14 As at December 31, 2006 the Company had working capital of CAD $4,527,717. All of the Company’s completed private placements took place in Canada and were subject to regulatory acceptance by the TSX Venture Exchange. C. Reasons for the Offer and Use of Proceeds. Not Applicable D. Risk factors Overview: General Considerations Rodinia Minerals, Inc. is engaged in the exploration for uranium. The exploration and development of mineral deposits involves significant financial and other risks over an extended period of time, which the combination of careful evaluation, experience and knowledge may not eliminate. Few properties, which are explored for uranium, are ultimately developed into producing mines. Major expenses are required to establish reserves by drilling and to construct mining and processing facilities at a site. The Company's exploration properties are all at the exploration stage and do not contain any reserves at this time. The current or proposed exploration programs on properties in which the Company has an interest may not result in the delineation of mineral deposits. The operations of the Company are subject to the hazards and risks normally incident to exploration, development and production of uranium, any of which could result in damage to life or property, environmental damage and possible legal liability for such damage. The Company may obtain insurance against certain risks, however the nature of these risks is such that liabilities could exceed policy limits or could be excluded from coverage. There are also risks against which the Company cannot insure or against which it may elect not to insure. The potential costs which could be associated with any liabilities not covered by insurance, or in excess of insurance coverage, or compliance with applicable laws and regulations may cause substantial delays and require significant capital outlays, adversely affecting the future earnings and competitive position of the Company and, potentially, its financial viability. Minerals exploration and development is an inherently risky enterprise. The success of Rodinia is critically dependent upon finding mineralized material. It is possible that the Company’s own exploration program will fail to locate sufficient resources to warrant further exploration. If we do not find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations and you will lose your investment. Mineralized material or a deposit is a mineralized body, which has been delineated by appropriate drilling and/or underground sampling to support a sufficient tonnage and average grade of metal(s). Under SEC standards, such a deposit does not qualify as a reserve until a comprehensive evaluation, based upon unit cost, tonnage, grade, price, recoveries costs and other factors, concludes economic feasibility. In addition, the economic viability of the project depends to a large extent on the continued strength of uranium prices. Uranium prices have historically been highly volatile and there can be no assurance that prices will be high enough to support the implementation of further development plans. Whether a uranium deposit will be commercially viable depends on a number of factors, some of which are: the particular attributes of the deposit, such as its size and grade; costs and efficiency of the recovery methods that can be employed; proximity to infrastructure; financing costs; and governmental regulations, including regulations relating to prices, taxes, royalties, infrastructure, land use, importing and exporting of gold and environmental protection. The effect of these factors cannot be accurately predicted, but the combination of these factors may result in the Company not receiving an adequate return on its invested capital. THE COMPANY HAS NEVER EARNED A PROFIT. THERE IS NO GUARANTEE THAT WE WILL EVER EARN A PROFIT. 15 At December 31, 2006, the fiscal year end, the Company had an accumulated deficit of CAD $15,210,234 and had no revenue-producing operations. The Company is not currently operating profitably and it should be anticipated that it will operate at a loss at least until such time when the production stage is achieved, if production is, in fact, ever achieved. Our limited capital resources raise substantial doubt overthelong term (beyond the next eighteen months) about our ability to continue as a going concern, in the event that we fail to raise additional capital to finance our ongoing operations, project acquisitions and exploration programs. Additional Risks WE MAY RAISE ADDITIONAL CAPITAL AND, THEREBY, FURTHER DILUTE THE TOTAL NUMBER OF SHARES ISSUED AND OUTSTANDING. In the event that we initiate additional exploration work beyond that which the Company has planned for the Workman Creek project (additional phases beyond Phase 1 and Phase 2), we may need to raise additional capital by issuing additional shares of common stock, thereby increasing the number of common shares outstanding. There can be no assurance that this additional capital will be available to meet these continuing exploration and development costs or, if the capital is available, that it will be available on terms acceptable to the Company. The issuances of additional equity securities by the Company may result in a significant dilution in the equity interests of its current shareholders. If the Company is unable to obtain financing in the amounts and on terms deemed acceptable, the business and future success of the Company will almost certainly be adversely affected. To raise additional capital we may have to issue additional shares, which may substantially dilute the interests of existing shareholders. Alternatively, we may have to borrow large sums, and assume debt obligations that require us to make substantial interest and capital payments. If we are able to raise additional capital, we cannot assure that it will be on terms that enhance the value of our common shares. After Rodinia graduated to a Tier 1 listing from its Tier 2 listing on the TSX Venture Exchange, the Company was required to make a payment of 2.5 million shares and 1.5 million warrants to Cooper Minerals, Inc. to complete the acquisition of the Workman Creek property in Gila County, Arizona. The warrants are exercisable for a period of five years to July 18, 2011, at an exercise price of 74 cents per share. The shares and warrants were subject to a hold period that expired November 19, 2006. OUR STOCK OPTION PLAN MAY FURTHER DILUTE THE TOTAL NUMBER OF SHARES ISSUED AND OUTSTANDING. A Stock Option Plan, which was approved by the Company’s shareholders at the Annual General Meeting on July 29, 2003, may have the material effect of diluting the interests of Stockholders. The Company has in place a stock option plan for the purpose of attracting and motivating directors, officers, employees and consultants of the Company and advancing the interests of the Company by affording such persons with the opportunity to acquire an equity interest in the Company through rights granted under the plan to purchase shares of the Company. The Company implemented a rolling stock option plan whereby a maximum of 10% of the issued shares are reserved for issuance under the plan. The Plan authorizes the granting of options to purchase shares of the Company’s common stock at an option price equal to or greater than the closing price of the shares on the day preceding the award date. The options generally partially vest with the recipient at the time of granting, and have a maximum term of 5 years.
